REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application is being examined under the pre-AIA  first to invent provisions.
In the response filed December 3, 2020, Applicants have submitted a Terminal Disclaimer over U. S. Patent No. 9,108,919 and 10,683,284.  The Terminal Disclaimer was disapproved.
Based upon the telephonic interview on December 16, 2020, Applicants will again file a Terminal Disclaimer over U. S. Patent No. 9,108,919 and 10,683,284.
Based upon the Terminal Disclaimers filed January 5, 2020, a possible rejection based upon obviousness type double patenting over U. S. Patent No. 9,108,919 and 10, 683,284 is untenable.   The Terminal Disclaimer has been approved. 
The Information Disclosure Statement filed February 28, 2020 has been updated to include the date for Reference 33.
The Information Disclosure Statement filed November 27, 2020 has been considered.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Kosar, can be reached on 571-272-0913.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
           
                                                       	
                                                    /Zinna Northington Davis/
                                                          /Zinna Northington Davis/                                                          Primary Examiner, Art Unit 1625                                                                                                                                              znd  
01.08.2021